IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-21-00262-CR

KEVIN ALEJANDRO RAMOS,
                                                                 Appellant
    v.

THE STATE OF TEXAS,
                                                                 Appellee



                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 19-03385-CRF-272


                                 ABATEMENT ORDER

         Kevin Alejandro Ramos has attempted to appeal his convictions for aggravated

robbery and aggravated assault with a deadly weapon. See TEX. PENAL CODE §§ 29.03;

22.02(A)(2). The trial court's certification of the right of appeal 1 indicates Ramos has

waived his right to appeal; thus, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d)

("The appeal must be dismissed if a certification that shows the defendant has the right



1
  Ramos signed the certification for Count One along with his counsel; only his counsel signed the
certification for Count Two. Both certifications indicate Ramos waived his right to appeal.
of appeal has not been made part of the record under these rules."); Monreal v. State, 99

S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

       However, the certification of the right of appeal also indicates that “this criminal

case: Is not a plea bargain case, and the defendant has the right to appeal.” Due to this

conflict within the certification, it appears to be defective and must be corrected. See Dears

v. State, 154 S.W.3d 610, 614-615 (Tex. Crim. App. 2005).

       Accordingly, we ABATE this proceeding to the trial court so that a corrected

certification of the right of appeal may be prepared by the trial court. If the defendant

has the right of appeal, the corrected certification of the right of appeal does not need to

be signed by counsel or the defendant. The corrected certification must be signed by the

trial court within 14 days from the date of this Order and provided to the trial court clerk.

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing

the corrected certification of the right of appeal within 7 days after the corrected

certification is signed by the trial court and delivered to the trial court clerk.


                                            PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed October 13, 2021
[RWR]




Ramos v. State                                                                          Page 2